FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC LAMONT GONZALEZ,                            No. 13-16786

               Plaintiff - Appellant,            D.C. No. 4:11-cv-05561-CW

 v.
                                                 MEMORANDUM*
BILL ZIKA, Dr.; GARBARINO, Dr.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      California state prisoner Eric Lamont Gonzalez appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious mental health needs. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Guatay Christian Fellowship v.

County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011), and we affirm.

      Contrary to Gonzalez’s contention, defendants’ January 3, 2013

recommendation did not raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent to his serious mental health needs. See

Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir. 1989) (“A party opposing a

properly supported motion for summary judgment must set forth specific facts

showing that there is a genuine issue for trial.”).

      Gonzalez’s challenges to the denial of his motion for a preliminary

injunction are moot. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441,

1450 (9th Cir. 1992) (when underlying claims have been decided, the reversal of a

denial of a preliminary injunction would have no practical consequences, and the

issue is therefore moot).

      The district court did not abuse its discretion by denying Gonzalez’s motion

for reconsideration under Federal Rule of Civil Procedure 59(e) because Gonzalez

failed to establish any ground warranting reconsideration. See Sch. Dist. No. 1J,

Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and grounds for reconsideration under Rule

59(e)).


                                            2                                  13-16786
      We reject Gonzalez’s contention that the district court should have, sua

sponte, appointed a neutral expert witness under Federal Rule of Evidence 706(a).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam);

see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim[.]”).

      AFFIRMED.




                                           3                                      13-16786